Case 8:18-cv-02054-AG-JDE Document 37 Filed 02/06/19 Page 1 of 9 Page ID #:353




1    Juanita R. Brooks, SBN 75934
     E-mail: brooks@fr.com
2    Fish & Richardson P.C.
     12390 El Camino Real
3    San Diego CA 92130
     Telephone: (858) 678-5070
4    Facsimile: (858) 678-5099
5    Chase A. Scolnick, SBN 227631
     Email: cscolnick@kelleranderle.com
6    Keller Anderle LLP
     18300 Von Karman Ave., Suite 930
7    Irvine, California 92612
     Telephone: (949) 476-8700
8    Facsimile: (949) 476-0900
9
     Attorneys for Defendant
10   MICROSOFT CORPORATION
     [Additional attorneys listed on signature
11   page]
12
                        UNITED STATES DISTRICT COURT
13                     CENTRAL DISTRICT OF CALIFORNIA
14
     UNILOC 2017 LLC                             CASE NO. 8:18-CV-02054-AG-JDE
15
                Plaintiff,                       MICROSOFT CORPORATION’S
16                                               REPLY IN SUPPORT OF ITS
                                                 MOTION TO DISMISS U.S.
17        v.                                     PATENT NOS. 8,613,110 AND
                                                 7,024,696
18
     MICROSOFT CORPORATION,
19                                               Date: March 4, 2019
                Defendant.                       Time: 10:00 am
20                                               Location: Ronald Reagan Federal Bldg.
21                                               U.S. Courthouse, 411 West Fourth St.
                                                 Courtroom 10D
22                                               Judge: Hon. Andrew J. Guilford
23

24

25

26
27

28
                                                  MICROSOFT REPLY ISO MOTION TO DISMISS
                                                            CASE NO. 8:18-CV-02054-AG-JDE
Case 8:18-cv-02054-AG-JDE Document 37 Filed 02/06/19 Page 2 of 9 Page ID #:354




1    I.    INTRODUCTION
2          Uniloc does not dispute that in a prior proceeding, a court construed “attempt”
3    from the U.S. Patent No. 7,024,696, nor does it dispute that the prior construction
4    applies to both U.S. Patent Nos. 8,613,110 (“the ʼ110 patent”) and 7,024,696 (“the
5    ʼ696 patent) (collectively, the “Bahar patents”) in this case. Uniloc similarly does
6    not dispute that the prior construction requires tracking “all attempts (both
7    successful and unsuccessful attempts) to obtain the service data” (ECF No. 32 at
8    11), and Uniloc acknowledges that “service data” is an authorization code or access
9    code. Id. at 5, fn. 3. Applying this construction, Microsoft explained in its Motion
10   how each asserted claim requires the remote server to base an activation decision on
11   counting “all attempts to obtain service data” (e.g., requests for an access code or
12   activation code) that the remote activation server receives from a copy of software.
13   See ECF No. 28 at 13. Uniloc also did not dispute this interpretation. ECF No. 32.
14         Given this backdrop, one would expect Uniloc’s Opposition to have identified
15   allegations of fact from its First Amended Complaint stating that Microsoft tracks
16   all requests for an activation code. However, Uniloc failed to identify even a single
17   factual allegation that Microsoft tracks such requests. This failure is fatal to
18   Uniloc’s First Amended Complaint, and on that basis alone, the Court should grant
19   Microsoft’s motion to dismiss.
20         Uniloc instead points to alleged facts that suggest no more than that Microsoft
21   counts the number of installations of software. Uniloc’s Opposition attempts to
22   repurpose these allegations to argue that tracking installations includes tracking
23   some scenarios where an activation code was received, but not used. But even
24   under Uniloc’s misinterpretation of the pled facts, the most even Uniloc can ask us
25   to infer from its own factual allegations is that Microsoft tracks only some attempts
26   to active. Counting some attempts rather than all attempts is not sufficient, and thus
27   Uniloc’s infringement theory again fails as a matter of law.
28
                                               2     MICROSOFT REPLY ISO MOTION TO DISMISS
                                                               CASE NO. 8:18-CV-02054-AG-JDE
Case 8:18-cv-02054-AG-JDE Document 37 Filed 02/06/19 Page 3 of 9 Page ID #:355




 1         Finally, Uniloc’s offer to supplement its complaint with source code citations
 2   (in addition to being untimely) will not cure these deficiencies. Uniloc would rely
 3   upon the source code to allegedly prove its legal theory. But Uniloc’s legal theory
 4   fails to show that Microsoft tracks all requests for activation codes (i.e., all
 5   “attempts”), and any source code citations would not change that calculus.
 6         For these reasons, the Court should grant Microsoft’s motion to dismiss.
 7   II.   ARGUMENT
 8         A.     Uniloc’s Infringement Allegations Are Not Plausible
 9         Uniloc’s First Amended Complaint fails to show that Microsoft tracks any
10   “attempts to obtain service data,” much less all such “attempts.”
11                1.     Uniloc Does Not Allege that Microsoft Counts Any Requests for
                         Service Data
12
           Microsoft’s motion exposes a first flaw in Uniloc’s legal theory: (1) the
13
     claims require a remote activation server to base an activation decision on counting
14
     “all attempts to obtain service data” (e.g., requests for an access code or activation
15
     code) that the remote activation server receives from a copy of software (ECF No.
16
     28 at 13); (2) Uniloc’s Amended Complaint alleges that Microsoft tracks the number
17
     of installs (Id. at 6-11); (3) Uniloc’s Amended Complaint alleges that in at least one
18
     scenario, an activation code may not be used (Id. at 13-14); and (4) Uniloc
19
     concludes from these facts that the claims are satisfied but never alleges that
20
     Microsoft counts the number of requests for an activation code. Id.
21
           Uniloc’s Opposition does nothing to address this flaw. None of the
22
     paragraphs Uniloc references from its First Amended Complaint state facts that
23
     show that Microsoft counts the number of requests for an activation code (i.e.,
24
     “attempts to obtain service data”). See ECF No. 28 at 10 (explaining how Paragraph
25
     37 fails to plead that “Microsoft tracks all (or any) attempts to obtain service data in
26
     the activation process”); Id. at 11 (explaining how Paragraph 41 alleges “only that
27
     the install limit tracks the codes sent by the server but not used to activate the
28
                                               3      MICROSOFT REPLY ISO MOTION TO DISMISS
                                                                CASE NO. 8:18-CV-02054-AG-JDE
Case 8:18-cv-02054-AG-JDE Document 37 Filed 02/06/19 Page 4 of 9 Page ID #:356




 1   software,” but fails to allege that Microsoft tracks all attempts to obtain service
 2   data); Id at 9 (explaining how Paragraph 68 states that Microsoft tracks concurrent
 3   installs, but say nothing about tracking all attempts to obtain service data, including
 4   any unsuccessful attempts). Uniloc’s only remaining citations to the First Amended
 5   Complaint consist of bald conclusions with no supporting facts (see, e.g., ECF No.
 6   24 ¶ 65) or conclusions that are not relevant to the issues herein. See ECF No. 32 at
 7   5 (citing Paragraph 62 to support the point that activation requires an activation
 8   code). Uniloc cannot rely on these conclusory statements to demonstrate that the
 9   claim language is met.1
10         In fact, Uniloc does not even try to show that Microsoft tracks requests for
11   activation codes and instead dismisses Microsoft’s focus on tracking requests as
12   “warp[ed],” because “[a]n attempt to ‘obtain service data’ is part and parcel of an
13   attempt to ‘activate’ the software.” See ECF No. 32 at 7. Uniloc’s argument misses
14   the point. Even if counting the requests for an activation code included all attempts
15   to activate (because activation requires an activation code), counting the number of
16   attempts to activate would not include all requests for an activation code. In the
17   software activation process of the Bahar patents, the step of requesting the activation
18   code is distinct from and prior to the activation step. See ECF No. 28 at 2-3. The
19   court in Acronis already distinguished between counting requests for the activation
20

21
     1
       Microsoft’s Motion pointed to numerous cases that state that conclusory assertions
     untethered to the facts need not be credited. See ECF No. 28 at 15-16; Cumberland
22   Pharmaceuticals Inc. v. Sagent Agila LLC, No. 12-825-LPS, 2013 WL 5913742, *1-
23   *3 (D. Del. 2013); Nalco Co. v. Chem-Mod, LLC, No. 14-CV-2510, 2015 WL
     507921, at *3 (N.D. Ill. Feb. 4, 2015); Atlas IP, LLC v. Exelon Corp., 189 F. Supp.
24   3d 768, 778 (N.D. Ill. 2016). See also Moody v. Morris, 608 F.Supp.2d 575, 579
25   (S.D.N.Y. 2009); Roper v. Jo-Ann Stores, Inc., 211 Fed. Appx. 950, 951; Pieczenik
     v. Abbott Labs., No. 10-2230 (JAP), 2011 WL 1045347, at *6 (D. N.J. Mar. 23,
26   2011); Gharb v. Mitsubishi Elec. Automation, Inc., No. 10 C 07204, 2012 WL
27   1986435, at *3 (N.D. Ill. June 4, 2012). Uniloc did not dispute or distinguish any of
     them, nor did it provide any contrary authority.
28
                                               4     MICROSOFT REPLY ISO MOTION TO DISMISS
                                                               CASE NO. 8:18-CV-02054-AG-JDE
Case 8:18-cv-02054-AG-JDE Document 37 Filed 02/06/19 Page 5 of 9 Page ID #:357




 1   code (i.e., attempts to obtain service data), and counting successful or unsuccessful
 2   activations:
 3
           The surrounding claim language explicitly refers to “the number of
 4         times an attempt has been made to obtain service data.” Id. at 10:55-56
           (Claim 15). It is referring to the step in the process prior to activation
 5
           that tracks the number of attempts to get the service data, independent
 6         of whether the attempt is successful or not. Therefore, the plain
           meaning of this phrase, which is evident from the language of the claim
 7
           and the specification, includes all attempts (both successful and
 8         unsuccessful attempts) to obtain the service data.
 9   Markman Order at 11, Uniloc USA, Inc. et al. v. Acronis, Inc. et al., No. 6:15-cv-
10   1001 (E.D. Tex. February 21, 2017), ECF No. 162.
11         Thus, Uniloc has failed to allege that Microsoft tracks “attempts,” and
12   tracking successful or unsuccessful activation is not the same thing.
13                  2.   Uniloc’s Allegations that Microsoft Counts Some Installs is
                         Legally Insufficient
14
           Microsoft’s Motion exposed a second flaw in Uniloc’s legal theory, which is
15
     that Uniloc never alleged that Microsoft tracked “all attempts (both successful and
16
     unsuccessful attempts) to obtain the service data.” See, e.g., ECF No. 28 at 6-7 and
17
     13-14.
18
           Uniloc’s attempt to recast Paragraphs 37, 39-41, 57, and 62-68 from the First
19
     Amended Complaint for this purpose fails. First, Uniloc does not quote or identify
20
     any actual pled facts from those paragraphs that supports its argument. The only
21
     language Uniloc relies upon is its own self-serving conclusions. ECF No. 32 at 5-6
22
     (citing Paragraphs 57, 62, 65, 66, and 68 without quoting any facts from those
23
     paragraphs). Uniloc’s failure to find factual support is no surprise, as Microsoft’s
24
     Motion went through the salient allegations paragraph-by-paragraph to show that the
25
     First Amended Complaint only states that Microsoft counts the number of “installs”
26
     (and not “attempts to obtain service data”). ECF No. 28 at 6-11 and 13-14
27
     (addressing the language in Paragraphs 39, 41, 57, 63, 66, and 68 of the First
28
                                              5     MICROSOFT REPLY ISO MOTION TO DISMISS
                                                              CASE NO. 8:18-CV-02054-AG-JDE
Case 8:18-cv-02054-AG-JDE Document 37 Filed 02/06/19 Page 6 of 9 Page ID #:358




 1   Amended Complaint). For example, Uniloc pled that Microsoft ensures that a user
 2   has “an upper limit on how many times you can install the Office desktop apps”
 3   (ECF No. 28 at 7-8 (citing ECF No. 24 at ¶ 39)), and “Microsoft’s activation
 4   process will not activate the software if the ‘installation’ limit . . . has been
 5   reached.” Id. at 9 (citing ECF No. 24 at ¶ 41); see also Id. at 9 (citing ECF No. 28
 6   at ¶ 68). Uniloc never addressed Microsoft’s analysis.
 7         Second, Uniloc does not conclude—even using its own self-serving
 8   allegations—that Microsoft tracks “all” attempts. Uniloc tries to obscure the issue
 9   by suggesting that when Microsoft counts “installs,” some of the installs may not
10   actually result in an activation. In other words, Uniloc argues that Microsoft counts
11   some “unsuccessful” activations. Even assuming this is true (which we must on a
12   Motion to Dismiss), dismissal is still appropriate because it is undisputed that on the
13   pled facts, Microsoft does not count all successful and unsuccessful attempts.
14         This issue was also addressed in the prior Acronis case that binds Uniloc.
15   Uniloc alleged that only a subset of attempts needed to be counted (in that case,
16   Uniloc argued that the claims covered an activation server that counted only
17   “successful” attempts). Markman Order at 9-10, Uniloc USA, Inc. et al. v. Acronis,
18   Inc. et al., No. 6:15-cv-1001 (E.D. Tex. Feb. 21, 2017), ECF No. 162. The Court
19   rejected that very argument and said all attempts must be counted: “Therefore, the
20   plain meaning of this phrase, which is evident from the language of the claim and
21   the specification, includes all attempts (both successful and unsuccessful attempts)
22   to obtain the service data.” Id. at 11 (emphasis added).
23         Like in Acronis, Uniloc’s allegations that Microsoft counts installs and some
24   “unsuccessful” activations is not sufficient. Uniloc itself asked that the Acronis case
25   be dismissed with prejudice, because there could be no infringement based on the
26   court’s construction, and for that same reason, there can be no infringement here.
27

28
                                                6      MICROSOFT REPLY ISO MOTION TO DISMISS
                                                                 CASE NO. 8:18-CV-02054-AG-JDE
Case 8:18-cv-02054-AG-JDE Document 37 Filed 02/06/19 Page 7 of 9 Page ID #:359




 1         B.     Microsoft’s Motion is Ripe for Consideration
 2         In its opposition, Uniloc did not identify any factual dispute. Microsoft’s
 3   motion assumes that Uniloc’s allegations are true as pled, i.e., that Microsoft tracks
 4   installs in the way that Uniloc alleges. Similarly, there are also no claim
 5   construction issues, as Uniloc agrees that the construction from the prior Acronis
 6   case governs, and Uniloc does not identify any claim terms that are unclear or need
 7   to be construed before the Court can resolve this dispute. For its part, Microsoft is
 8   not asking the Court to engage in any claim construction.2
 9         Thus, the Court should dismiss Uniloc’s counts as to the ’696 and ’110
10   patents.
11         C.     Further Amendment of the Complaint to Cite to Source Code
                  Would be Futile
12
           Uniloc asks that it be permitted to amend its Complaint to cite to source code,
13
     but has not informed this Court or Microsoft what the source code would allegedly
14
     show to avoid dismissal. As best as can be determined from Uniloc’s Opposition,
15
     Uniloc alleges that source code would show support for Uniloc’s theory in its First
16
     Amended Complaint. Because this theory is not legally plausible, the amendment
17
     Uniloc requests is futile. Atlas IP, LLC v. Exelon Corp., 189 F. Supp. 3d 768, 778
18
     (N.D. Ill. 2016), aff'd sub nom. Atlas IP, LLC v. Commonwealth Edison Co., 686 F.
19
     App'x 921 (Fed. Cir. 2017) (finding amendment futile when the alleged infringer did
20
     not practice the claim limitations and the accuser pled infringement based on a claim
21
     construction that is wrong as a matter of law); Maxell, Ltd. v. Fandango Media,
22
     LLC, No. CV 17-07534 AG (SSX), 2018 WL 4502492, at *9 (C.D. Cal. Sept. 11,
23
     2018) (finding leave to amend would be futile when the complaint fails to establish
24

25
     2
      Uniloc contends that Microsoft is “graft[ing] further limitations” onto the claims
26   by arguing that the claims require tracking all attempts by a single device. See ECF
27   No. 32 at 9. This argument is a misreading of Microsoft’s brief, and in any event, is
     not relevant to Microsoft’s motion.
28
                                              7     MICROSOFT REPLY ISO MOTION TO DISMISS
                                                              CASE NO. 8:18-CV-02054-AG-JDE
Case 8:18-cv-02054-AG-JDE Document 37 Filed 02/06/19 Page 8 of 9 Page ID #:360




 1   patent eligibility); Uniloc USA, Inc. v. HTC Am., Inc., No. C17-1558JLR, 2018 WL
 2   3008870, at *12 (W.D. Wash. June 15, 2018) (concluding that further attempts to
 3   amend would be futile when Uniloc’s amended complaint was based on conclusory
 4   arguments and allegations and failed to plead facts sufficient to establish patent
 5   eligibility).
 6   III.   CONCLUSION
 7          For the reasons stated above, Microsoft respectfully requests that the Court
 8   grant Microsoft’s motion to dismiss the Bahar Patents from this case with prejudice.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                              8     MICROSOFT REPLY ISO MOTION TO DISMISS
                                                              CASE NO. 8:18-CV-02054-AG-JDE
Case 8:18-cv-02054-AG-JDE Document 37 Filed 02/06/19 Page 9 of 9 Page ID #:361



     Dated: February 6, 2019               FISH & RICHARDSON P.C.
 1

 2

 3                                         By: /s/ Aamir A. Kazi
                                               Aamir A. Kazi
 4
                                               Aamir Kazi
 5                                             (Admitted Pro Hac Vice)
                                               E-mail: kazi@fr.com
 6                                             Fish & Richardson P.C.
                                               1180 Peachtree Street NE
 7                                             21st Floor
                                               Atlanta, GA 30309
 8                                             Telephone: (404) 892-5005
                                               Facsimile: (404) 892-5002
 9

10
                                               Indranil Mukerji
                                               (Admitted Pro Hac Vice)
11
                                               E-mail: mukerji@fr.com
                                               Fish & Richardson P.C.
12
                                               1000 Maine Ave SW Suite 1000
                                               Washington DC 20024
13
                                               Telephone: (202) 783-5070
                                               Facsimile: (202) 783-2331
14
                                               Steven Katz
15                                             (Admitted Pro Hac Vice)
                                               E-mail: katz@fr.com
16                                             Fish & Richardson P.C.
                                               One Marina Park Drive
17                                             Boston, MA 02210
                                               Telephone: (617) 542-5070
18                                             Facsimile: (617) 542-8906
19                                             Katherine H. Reardon
                                               (Admitted Pro Hac Vice)
20                                             Email: reardon@fr.com
                                               Fish & Richardson P.C.
21                                             601 Lexington Avenue, 52nd Floor
                                               New York, New York 10022
22                                             Telephone: (212) 765-5070
                                               Facsimile: (212) 258-2291
23

24
                                           Attorneys for Defendant
25                                         MICROSOFT CORPORATION
26
27

28
                                       9       MICROSOFT REPLY ISO MOTION TO DISMISS
                                                         CASE NO. 8:18-CV-02054-AG-JDE
